Debmer, J.
1' damages1:' evidence. The trial court correctly disallowed plaintiff’s claim for damages, for the reason that he made no proof as to the amount or character thereof. None , of plaintiff’s land was taken for the ditch, -. -¶ • -¶ •« , • -¶ and ms damages, it any, ■were consequential, and there was no competent testimony of any damages to plaintiff’s land, either present or prospective.
As to the appeal from the assessment of benefits, there is also a failure of proof. The objections to the assessment were:
1. That his said lands will not be benefited in any manner, or receive any benefits by the making of said proposed improvement, and the said improvement or ditch will not afford any outlet for the drainage of any portion of his lands, nor bring any outlet nearer to his lands or relieve the same from overflow.
2. That none of his said lands would be benefited as compared with the benefits to other lands in said district.
3. That his said lands were included in drainage district No. 1 of Woodbury and Monona counties, Iowa, and there was assessed against the same'a heavy tax for said improvement, and these commissioners acted illegally in not taking .into consideration the value of such other improvement in district No. 1 in classifying and fixing the benefits against objector’s lands, and did not give him any credit by reason thereof.
*1962 same • benenfents^evi-" dence *195There is no statement in these objections as to the' amount of the assessments on the different tracts of land included in *196the district, and no competent proof was offered as to the amount of these assessments. A plat showing certain percentages for assessment is relied upon by appellant, but the record does not show that this was offered or introduced In evidence. Even if it were, it does not show the amount of the assessments against the several tracts. The only comparison of tracts was with a parcel of land which was not included in the drainage district at all, and manifestly this cannot be considered. The most that can be claimed is that plaintiff introduced some testimony tending to show that his land was not benefited at ' all; but this he cannot do on an appeal from the assessment, because his land was, for the purposes of this case, included in the district, and in consequence was bound to pay some part of the expense incident to the establishment thereof.
Plaintiff’s testimony might have been competent on the issue as to the establishment of the district, and the proper boundaries thereof; but it was not competent on the question of the amount of his assessment after the completion of the district. No reason appears for disturbing the orders of the trial court, and they must therefore be, and they are— Affirmed.
Ladd, C. J., and Gaynor and Withrow, JJ., concurring.